UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANETTE MOORE aka JANETTE PIERRE-
LOUIS,
                           Plaintiff,                                 1:19-CV-9760 (JMF)
                    -against-
                                                                    ORDER OF DISMISSAL
UNITED STATES OF AMERICA,
                           Defendant.


JESSE M. FURMAN, United States District Judge:

       Plaintiff brings this pro se action, for which she has paid the relevant fees, asserting

claims against the United States of America and seeking damages and injunctive relief. The

Court dismisses this action for the reasons set forth below.

                                    STANDARD OF REVIEW

       The Court has the authority to dismiss a complaint, even when the plaintiff has paid the

relevant fees, if it determines that the action is frivolous, see Fitzgerald v. First E. Seventh

Tenants Corp., 221 F.3d 362, 363-64 (2d Cir. 2000), or that the Court lacks subject matter

jurisdiction, see Fed. R. Civ. P. 12(h)(3); Ruhrgas AG v. Marathon Oil Co., 526 U.S. 574, 583

(1999). The Court is obliged, however, to construe pro se pleadings liberally, Harris v. Mills,

572 F.3d 66, 72 (2d Cir. 2009), and to interpret them to raise the “strongest [claims] that they

suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

quotation marks and citations omitted, emphasis in original).

                                          BACKGROUND

       Plaintiff’s complaint is not very clear. Plaintiff makes allegations about the federal

government’s failure to remedy various injuries she has suffered in her life, and its failure to

address crime, terrorism, and immigration. She seeks damages and injunctive relief.
                                          DISCUSSION

       The doctrine of sovereign immunity bars federal courts from hearing all suits against the

United States of America except where sovereign immunity has been waived. United States v.

Mitchell, 445 U.S. 535, 538 (1980) (quoting United States v. Sherwood, 312 U.S. 584, 586

(1941)). The Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-80, provides for a

waiver of sovereign immunity for certain claims for damages arising from the tortious conduct of

federal government officers or employees acting within the scope of their office or employment.

See 28 U.S.C. § 1346(b)(1). But a plaintiff must comply with the FTCA’s procedural

requirements before a federal court can entertain her claim. See Johnson v. Smithsonian Inst.,

189 F.3d 180, 189 (2d Cir. 1999), abrogated on other grounds, United States v. Kwai Fun Wong,

135 S. Ct. 1625 (2015).

       Before bringing a claim in a federal district court under the FTCA, a claimant must first

exhaust her administrative remedies by filing a claim for damages with the appropriate federal

government entity and must receive a final written determination. See 28 U.S.C. § 2675(a). If

no final written determination is made by the appropriate federal government entity within six

months of the date of the claimant’s filing, the claimant may bring an FTCA action in a federal

district court. See id. This requirement is jurisdictional and cannot be waived. See Celestine v.

Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d Cir. 2005).

       Here, Plaintiff does not allege any facts demonstrating that she has filed an administrative

claim under the FTCA with a federal government entity for damages. Nor does she allege that

she has subsequently received a final written determination before bringing this action, or that it

has been more than six months since she has filed such an administrative claim. Accordingly, the

Court dismisses Plaintiff’s claims as frivolous under the doctrine of sovereign immunity. See

Montero v. Travis, 171 F.3d 757, 760 (2d Cir. 1999) (“A complaint will be dismissed as


                                                 2
‘frivolous’ when ‘it is clear that the defendants are immune from suit.’” (quoting Neitzke v.

Williams, 490 U.S. 319, 327 (1989))).

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court dismisses this action as frivolous under the doctrine of sovereign

immunity.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is also directed to docket this order as a “written opinion” within the

meaning of Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:     October 31, 2019
            New York, New York

                                                            JESSE M. FURMAN
                                                          United States District Judge




                                                 3
